Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art documents are Gee (US 2010/0300464), Vainstein (US 2010/0319091) and Moldoveanu (US 2015/0068545).
Although Gee teaches a smokeless tobacco product having botanical material and the claimed total oven volatiles content, Gee does not teach or suggest a flavor neutral tobacco alternative plant including Camellia genus leaves and being a modified plant material free of a human perceivable taste.
Although Vainstein teaches a botanical material including Camellia genus leaves and having plant material having a modified taste, Vainstein does not teach or suggest a smokeless tobacco product.
Although Moldoveanu teaches a smokeless tobacco product having botanical material including Camellia genus leaves in the claimed amount, Moldoveanu teaches that the product has a total oven volatiles content of about 20 weight percent to about 50 weight percent which teaches away from the claimed range of 53 to 57 weight percent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130.  The examiner can normally be reached on Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741